Title: From Thomas Jefferson to William Stephens Smith, 4 June 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris June 4. 1786.

Having found an opportunity of furnishing myself with a horse here, I notify it to you according to what we had agreed on, to prevent you the trouble of getting me one in England. No news to give you but of the decision of the celebrated cause. La Villette banished. Madame la Motte condemned to be branded and whipped and to remain in a hospital all her life. But it is said the branding and whipping will be pardoned, and the hospital commuted into a convent. The Cardinal acquitted totally. But the king has taken  from him his charge of Grand Aumonier and banished him to Auvergne. Cagliostro acquitted; but it is said the king will order him to leave the kingdom. Madme. Cagliostro and Mademoiselle d’Olive acquitted. Present me affectionately to the family at Grosvenor Square, I mean in the good corner of it, and beleive me to be with sincerity [your affectionate & humble servt.,

Th: Jefferson]

